UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1278


WILLIE A. KEY,

                    Plaintiff - Appellant,

             v.

ANSONBOROUGH HOUSE; DONNA COOK, Executive Director, individually
and in her Official Capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:17-cv-00636-DCN)


Submitted: July 16, 2018                                          Decided: July 26, 2018


Before KING, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie A. Key, Appellant Pro Se. Elizabeth Fraysure Fulton, HALL BOOTH SMITH,
PC, Mount Pleasant, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Willie A. Key appeals the district court’s order accepting the recommendation of

the magistrate judge and granting summary judgment to Ansonborough House and

Donna Cook. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Key v. Ansonborough House, No.

2:17-cv-00636-DCN (D.S.C. filed Feb. 14, 2018 & entered Feb. 15, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2